Case 1:18-cv-10933-RA Document 71-3 Filed 05/13/19 Page 1 of 13

EXHIBIT 3
 

(FILED: NEW YORR IGGUIVIDIGEERK OGLE OLS FRAWOSTRMI Page ZNHEKSNO. 155833/2017

NYSCEF DOC. NO. 5 _ RECEIVED NYSCEF: 06/28/2017

—

2896~
2897 In re Manuel P. A.,
Pétitioner-Appellant,

 

~against—

Emilie B.,
Respondent+Réspondent.

 

J. Douglas Baries, Commack, for appellant.

Chemtob Moss & Fortian, LLP, New York (Susan M. Moss of courisel),.
fox respondent .

Kenneth M. Tucecillo, Hastings on Rudsen, attorney for the child.

 

Appeal from order, Family Court, New York County (Adetokunbd
O.. Fasanya, J.), entered on. or about January 21, 2016; &o the
extent it awarded $33,701.50 of interim counsel. fees. to the
respondéat mothér in the form of sanctions against. the petitioner
father, unanimously dismissed, without costs.

This appeal was improperly taken from a nondispositional
Family Court order without leave of court (Family Ct Act § 1112;
22 NYCRR 600.3; CPLR 5512 (a); Matter of Lutfee M., 157 Ab2d 604.
{ist Dept 1990}, lv denied 75 NY2d FLO [4990])« The father has
presentéd no excuse for his failure to move for leave té appeal
apart from being: a pro se litigant at the time of the filing; nor.
has he presented any showing why amy such motion should be

119
   

FILED: NEW MLO Page SWPEKQNO. 155833/2017
NYSCEF DOC. NO. 5 . RECEIVED NYSCEF: 06/28/2017

 

granted. Absent. an explanation as to why he failed to follow the
proper procedure’ or should be treated differently from any other
litigant that falls within the general rule. ‘prohibiting an appeal
from a nonfinal order in Family Court, the father’s appeal is
dismissed.

THES: CONSTITUPES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE BIVISION, FIRST DEPARTMENT .

ENTERED: JANUARY 26, 2017

 

 

CLERK

al

120
 

(FILED: NEW YORK 1GOuInTIERERK WEPTEPR OT DWEOCS/ HRI Page 4WPEKGNO. 155833/2017

NYSCEF DOC. NO. 5 ~ —,, RECEIVED GFP

At a Term of the Appellate Division of the Supreme
Court held in and for the First Judicial Department in
the County of New York on February 2, 2617.

PRESENT: Hon. David Friedman, Justice Presiding,
Dianne T. Renwick
Rosalyn H. Richter

cee megaerd me ;
: eee R. Kapnick, Justices.

i i kh a Nr es ee ee A A a th ce ee eo ee K
Manuel P. A.,

Petitioner-—Appellant,
CONFIDENTIAL
~against- M-6300
Docket No. V~43839/13/13A
Emilie B.,

Respondent-Respondent. .
ses Sn ii ii rp: nr see PE ER PP RESET: ca a i i xX

     
 

Petitioner-appellant having moved £ leave to appeal to
this Court from orders of the Family GOurt, New
entered on or about May 19, 2014 and_September 23,
respectively, and to stay enforcement
May 19, 2014, and for other relief,

        

2016,

Now, upon reading and filing the papers with respect to the
motion, and due deliberation having been had thereon,

It is ordered that the motion is denied.

ENTER:

e

— CLERK
 

FILED: NEW YORK 1GOUr" erERK GEER 5 HieogssT halo Page Swhek8no. 155833/2017
RECEIVED NYSCEF: 06/28/2017

 

 

NYSCEF DOC. NO. 5 . veey

ORDER issued by First Department on March 10, 2017
DISPOSITION

Application for a stay of the Order dated January 15, 2016 is denied as moot, the
Order no longer being in effect. Interim application for leave to appeal aforesaid
order is submitted to a full Panel — briefing schedule to correspond with briefing
schedule on the 12/8/2016 Order. All parties are expected to appear in Family
Court on Monday, March 13, 2017 and Tuesday, March 14, 2017 for the hearing
scheduled before the Hon. Adetokunbo O. Fasanya.

Signed /illegible/ Date 3/10/2017
Motion Date 4/3/2017 Opposition 3/7 Reply 4/3
ALL PAPERS TO BE SERVED PERSONALLY

 
 

(FILED: NEW

YOSE 1de 9 Page GLWPEBNO. 155833/2017

 

 

NYSCEF DOC. NO.

5 Be RECEIVED NYSCEF: 06/28/2017

At a Term of the Appellate Division of the Supreme
Court held in and for the First Judicial Department in
the County of New York on dune 6, 2017.

L
Za
Presert: Hon. nd Acosta, Presiding Justice,

—Angela M. Mazzarelii J
allzte Manz Tels
Troy K. Webber, Justices.

Fn ey ee ee me ee cme my peer me per ee et me Ste SOY SF SST ng Ch Sey end ene er er Ht et ee ee me ee my x
In the Matter of a Visitation Proceeding
Under Article 6 of the Family Court Act.
rom owe ee eee ee CONE IDENTIAL
Manuel P. A., M-1387
Petitioner, M-1324
M~-1545
~against~ Docket Nos.
V-43839-13/13A
Hmilie B.,
Respondent.
te ne ee ree I ee EE oe Coe Ree Aare Set cos oe ee mee Me tee es oo ; rt cae et ek ate wt ae ate ge

Petitioner father having moved for leave to appeal to this
Court from an interim order of a Justice of the Family Court,
New York County, entered on or about January 15, 2016, and “all
interim orders derivative therefrom,” suspending visitation with
subject child (M-1387}),

And, petitioner father having moved for leave to appeal a
corrected order appointing an attorney for subject child, entered
on or about December 8, 2016, and for a stay of enforcement of
same (M~-1324), ,

And, petitioner-father having also moved for leave to appeal
from a putative “sua sponte order”, rendered from the bench on or
about March 13, 2017, reappointing the attorney for the child,
and staying enforcement of same (M-1545),

é
 

 

(FILED: NEW York ld6tmviwoset RAK Oosvnmeroohy BirdOs/ Tao Page 7SPMRNO. 155833/2017

NYSCEF DOC. NO. 5 —_ Tp RECEIVED NYSCEF: 06/28/2017
af 1 .
I

 

 

(M-13B87/M~1324/M~1545) nie June 6, 2017

Now, upon reading and filing the papers with respect to the
motions, and due deliberation having been had thereon, it is

Ordered that the motions are all denied in their entirety
(M-1387/M-1324/M~-1545).

ENTERED:

 

 

~ Sewit?” CLERK *
Case 1:18-cv-10933-RA Document 71-3 Filed 05/13/19 Page 8 of 13

Tom, J.P., Friedman, Andrias, Gesmer, JJ.

5079 In re Manuel P. Asensio, O.P. 124/17
[M-5298] Petitioner,
-against-

Hon. Nancy M. Bannon,
Respondent.

 

Manuel P. Asensio, petitioner pro se.

John W. McConnell, New York (Pedro Morales of counsel), for
respondent.

 

The above-named petitioner having presented an application

to this Court praying for an order, pursuant to article 78 of the

Civ

and

il Practice Law and Rules,

Now, upon reading and filing the papers in said proceeding,
due deliberation having been had thereon,

It is unanimously ordered that the application be and the

same hereby is denied and the petition dismissed, without costs

or

OF

disbursements.

THIS CONSTITUTES THE DECISION AND ORDER
THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.

ENTERED: NOVEMRER 28, 2017

130

 
Case 1:18-cv-10933-RA Document 71-3 Filed 05/13/19 Page 9 of13

Tom, J.P., Friedman, Andrias, Gesmer, JJ.

5080 In re Manuel P. Asensio, O.P. 125/17
(M-5381] Petitioner,
-against-

Hon. Nancy M. Bannon,
Respondent.

 

Manuel P. Asensio, petitioner pro se.

John W. McConnell, New York (Pedro Morales of counsel), for
respondent.

to

 

The above-named petitioner having presented an application
this Court praying for an order, pursuant to article 78 of the

Civil Practice Law and Rules,

Now, upon reading and filing the papers in said proceeding,

and due deliberation having been had thereon,

sam
or

OF

It is unanimously ordered that the application be and the
1e@ hereby is denied and the petition dismissed, without costs
disbursements.

THIS CONSTITUTES THE DECISION AND ORDER
THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.

ENTERED: NOVEMBER 28, 2017

 

131
Case 1:18-cv-10933-RA Document 71-3 Filed 05/13/19 Page 10 of 13

At a Term of the Appellate Division of the Supreme
Court held in and for the First Judicial Department in
the County of New York on December 21, 2017.

PRESENT: Hon _-&h ela M. Mazzarelli Justice Presiding,
Richard T. Andrias

Judith J. Gische (L)
Cynthia S. Kern ,
Anil C. Singh, Justices.

mee ee a ee a i a ee ee ee x
Manuel P. Asensio,
Petitioner-Appellant,
M-5134
-against- M-5136
Index No. 155833/17
Judge Adetokunbo Fasanya,
Respondent-Respondent.
wo - 5-5-2 25 == -- == === == === - =~ -- Xx ;
*
Petitioner-appellant having moved, by separate motions,
pursuant to CPLR 5704, for certain relief denied by a Justice of
the Supreme Court, New York County, on or about September 20,
2017, and for a stay of all proceedings in connection with
certain matters before the Family Court, New York County,

Now, upon reading and filing the papers with respect to the
motions, and due deliberation having been had thereon,

Tt is ordered that the motions are denied.

LDL

DEPUTY CLERK

ENTERED:

 
Case 1:18-cv-10933-RA Document 71-3 Filed 05/13/19 Page 11 of 13

At a Term of the Appellate Division of the Supreme
Court held in and for the First Judicial Department in
the County of New York on December 14, 2017.

Present - Hon. Dianne T. Renwick, Justice Presiding,
Sallie Manzanet-Daniels

<Angela Mo-Mazearetit—
Marcy L. Kahn Xf)
Peter H. Moulton, yj Justices.
ee eee ee ee ee eee ee eee ee =

In a Matter of a Proceeding for
Custody/Visitation Under Article 6
of the Family Court Act.

Ss Sb ee SS = Ss a se Ss = CONFIDENTIAL
Manuel P. A., M-5039
Petitioner, Docket No. V-43839-13/13A
-against-
Emilie B.,
Respondent.

SS SS SS Se Ss Ss Se xX

Petitioner having moved for leave to appeal to this Court
from an interim order of the Family Court, New York County,
entered on or about June 30, 2017, and for a stay of all
proceedings pending hearing and determination of a pro se Article
78 proceeding petitioner has filed against a certain Family Court
Judge,

Now, upon reading and filing the papers with respect to the
motion, and due deliberation having been had thereon,

It is ordered that the motion is denied in its entirety.

ENTERED:

 

Ww
Case 1:18-cv-10933-RA Document 71-3 Filed 05/13/19 Page 12 of 13

At a Term of the Appellate Division of the Supreme
Court held in and for the First Judicial Department in
the County of New York on December 21, 2017.

    
    

Wela M. Mazzarelli Justice Presiding,
Rrehard T. Andrias
Judith J. Gische
Cynthia S. Kern

Anil C. Singh, Justices.

PRESENT: Hon.

th a Seti ie tee ete tte tes x
Manuel P. Asensio,
Petitioner-Appellant,
M-5134
-against-— M-5136
Index No. 155833/17
Judge Adetokunbo Fasanya,
Respondent-Respondent.
— eee ee EE EE EE EE x

Petitioner-appellant having moved, by separate motions,
pursuant to CPLR 5704, for certain relief denied by a Justice of
the Supreme Court, New York County, on or about September 20,
2017, and for a stay of all proceedings in connection with
certain matters before the Family Court, New York County,

Now, upon reading and filing the papers with respect to the
motions, and due deliberation having been had thereon,

It is ordered that the motions are denied.

LDL

DEPUTY CLERK

ENTERED:

 
Case 1:18-cv-10933-RA Document 71-3 Filed 05/13/19 Page 13 of 13

Renwick, J.P., Manzanet-Daniels, Gische, Kahn, Singh, JJ.

5382 In re Manuel Asensio, Ind 130/17
[M-5856] Petitioner,
-against-

Hon. Lawrence J. Marks, etc.,
Respondent.

 

Manuel P. Asensio, petitioner pro se.

John W. McConnell, New York (Lee A. Alderstein of counsel), for
respondent.

 

The above-named petitioner having presented an application
to this Court praying for an order, pursuant to article 78 of the
Civil Practice Law and Rules,

Now, upon reading and filing the papers in said proceeding,
and due deliberation having been had thereon,

It is unanimously ordered that the application be and the
same hereby is denied and the petition dismissed, without costs

or disbursements.

THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.

ENTERED: JANUARY 4, 2018

 

wv

“CLERK

59
